

117 S1972 IS: Health Care Fairness for Military Families Act of 2021
U.S. Senate
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1972IN THE SENATE OF THE UNITED STATESJune 8, 2021Mr. Kelly (for himself, Ms. Murkowski, Ms. Warren, Mr. Portman, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to improve dependent coverage under the TRICARE Young Adult Program, and for other purposes.1.Short titleThis Act may be cited as the Health Care Fairness for Military Families Act of 2021. 2.Improvements to dependent coverage under TRICARE Young Adult Program(a)Expansion of eligibilitySubsection (b) of section 1110b of title 10, United States Code, is amended—(1)by striking paragraph (3); and(2)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively.(b)Elimination of separate premium for a young adultSuch section is further amended by striking subsection (c).(c)Conforming amendmentSection 1075(c)(3) of title 10, United States Code, is amended by striking section 1076d, 1076e, or 1110b and inserting section 1076d or 1076e.